       Case 1:17-cr-00372-JS-GRB Document 744 Filed 02/20/20 Page 1 of 4 PageID #: 4766
t




    AO 89B (07/16) Subpoena to Produce Documents, Information, or Objects in a Criminal Case                          FILED              .
    · · · · ·•·                           ·
                                          UNITED STATES DISTRICT Col..JR!J. rl~.fk~~'bi~~W.o.N.Y.
                                                                        forthe
                                                            Eastern District of New York
                                                                                                              *   f
                                                                                                                  ·   EB 20 2020      *
                      United States of America                                  )                             LONG ISLAND OFFICE
                                     v.                                         )
                        JEFFREY CHARTIER                                        )       Case No. 17-CR-372(JS)
                                                                                )                     l}q_fL.~I
                                 Defendant·                                     )
                                  SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
                                         .   OBJECTS IN A CRIMINAL CASE

    To: MICHAEL J. BERGER & CO., LLP
        3425 Veterans Memorial Highway, Suite B, Ronkonkoma, NY 11779 ..
             ·                                            (Name ofperson to whom this subpoena Is directed)

            YOU ARE COMMAN DED to produce at the time, date, and place setforth below the following books, papers,
    documents, data, or other objects:
    See Attachnment


    :pface: Honorable Joanna Seybert :-us Federal Courthouse . .. Date and Time: 02/24/2020 9:30 am
             100 Federal Plaza
             Central Islip, New York 11722
                                                                ··-·· .
                                                                     --·•-•-

              Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17(c)(2), relating to your ability to file a
     motion to quash or modify the subpoena; Rule 17(d) and e           • govern service of subpoenas; and Rule l 7(g),
     relating to your duty t      '• ·'. ·                    e potential onsequences of not doing so.
                  (SEAL)
                                      so
                                              /s/ Joanna Seybert
     Date:       2 2P/2o-liJ




     The name, address, e-mail, and telephone number of the attorney representing (name ofparty)                       Jet'fr~y Chartier...
    ------,,- ,---..,.,. .--:,,..-- ---'----- .--=. . "'"'_·,...,., ...., _,,,.. -,----........----- --,- , who requests this subpoena, are:
      Robert P. LaRusso, Esq. - Compliance can be accomplished by mailing all records to LaRusso, Conway & Bartling
      300 01~ Country Road, Suite 341, Mineola, NY 11501 - rlarusso@larussoandconway.com; 516-24.8-3520
                                       Notice to those who use this form to request a subpoena
     Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. 17(c), the party seeking the subpoena is advised to
     consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
     or orders establish requirements in connection with the issuance of such a subpoena. If no local rules or orders govern
                                                                                                                                 ·
     practice under Rule 17(c), counsel should ask the assigned judge whether the court regulates practice under Rule 17(c) to
     1) require prior judicial approval for the issuance of the subpoena, either on notice or ex parte; 2) specify where the
     documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel's office); and 3)
     require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
     under Fed. R. Crim. P.16.

     Please note that Rule l 7(c) (attached) provides that a subpoena for the production of certain information about a victim
     may not be issued unless first approved by separate court order.
   Case 1:17-cr-00372-JS-GRB Document 744 Filed 02/20/20 Page 2 of 4 PageID #: 4767


 AO 89B (07/16) Subpoena to Produce Documents, lnfonnation, or Objects in a Criminal Case (Page 2)
                                              -                                    -

 Case No. 17-CR-372(JS)

                                                              PROOF OF SERVICE

           This subpoena for (name ofindivid11al and title, ifany)
was received by me on (date)
                                                                         ---------------------
          C:, I   served the subpoena by delivering a copy to the named person as follows: fll!l<ihael J. Berger & Co.,_~P


                                                                                  on (dote)                             ;or
         --------=-------------------...:c:....:;..
          0 I returned the subpoena unexecuted because:
                                                                         --------.,.,....--------...----.---,
          Unless the subpoena was issued on behalf of the United States, or one ofits officers or agents, I have also
          tendered to the witness fees for one day's attendance, and the mileage a11owed by law, in the amount of



My fees are$                                      for travel and $
                                                                       -~-----"--- for services, for a total of$ ------~
                                                                                                                    0.00
                                                                                                                         ..........
                                                                                                                                    .•


          l declare under penalty of perjwy that this information is true.


Date:
                                                                                                 Se~~ signature



                                                                                               Printed name and title




                                                                                                 Server~ address

Additional information regarding attempted service, etc.:
  Case 1:17-cr-00372-JS-GRB Document 744 Filed 02/20/20 Page 3 of 4 PageID #: 4768


 AO 89B (07/16) Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 3)



                         Federal Rule of Criminal Procedure 17 (c), (d), (e), a'nd (g) (Effective 12/1/08)
 (c) Producing Documents and Objects.

     (I) In General. A subpoena may order the witness to produce any books, papers, documents, data, or other objects the subpoena
     designates. The court may direct the witness to produce the designated items in court before trial or before they are to be offered in
     evidence. When the items arrive, the court may permit the parties and their attorneys to inspect all or part of them.

     (2) Quashing or Modifying the Subpoena. On motion made promptly, the court may quash or modify the subpoena if compliance
     would be unreasonable or oppressive.

     (3) Subpoena for Personal or Confidential Information About a Victim. After a complaint. indictment. or information is filed, a
     subpoena requiring the production of personal or confidential infonnation about a victim may be served on a third party only by court
     order. Before entering the order and unless there are exceptionol circumstances, the court must require giving notice to the victim so that
     the victim can move to quash or modify the subpoena or otherwise object.

(d) Service. A marshal, a deputy marshal, or any nonparty who is at least 18 years old may serve a subpoena. The server must deliver a copy
of the subpoena to the witness and must tender to the witness one day's witness-attendance fee and the legal mileage allowance. The server
need not tender the attendance fee or mileage allowance when the United States, a federal officer, or a federal agency has requested the.
subpoena.

(e) Place of Service.

     (1) In the United States. A subpoena requiring a witness to attend a hearing or trial may be served at any place within the United
     States.                                                                    ·

     (2) In a Foreign Country. If the witness is in a foreign country, 28 U.S.C. § 1783 governs the subpoena's service.

(g) Contempt. The court (other tl1an a magistrate judge) may hold in contempt a witness who, without adequate excuse, disobeys a subpoena
issued by a federal court in that district. A magistrate judge may hold in contempt a witness who, without adequate excuse, disobeys a
subpoena issued by that magistrate judge as provided in 28 U.S.C. § 636(e).
J
    Case 1:17-cr-00372-JS-GRB Document 744 Filed 02/20/20 Page 4 of 4 PageID #: 4769




      US v. Jeffrey Chartier
      Criminal Docket No. 17-CR-732


                                     Subpoena Attachment


      All tax returns, accountant's work sheets, extension requests for the tax years of
      2014-2017, for the following:
         • Personal returns for Erik Matz;

         • Corporate returns for:

               ·• Power Traders Press,
                • Trade Masters Pro,
               ca,. Dracona Financial,
               -~ Big Little Consulting, and
                • My Street Research
